Citation Nr: 1325541	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for insomnia.

5. Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant had service from February 1974 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO.  In that rating decision, the RO denied the appellant's claims for service connection that are on appeal and denied the appellant's claim for entitlement to a TDIU rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the last VA treatment document of record is a November 2009 VA treatment document. In a statement received in November 2010, the appellant reports that he continues to receive treatment provided by a Doctor P. at the VA, specifically the Paducah, Kentucky Community Based Outpatient Clinic (CBOC).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2).  Remand is required to obtain these outstanding VA records.
 
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment from November 2009 to present, to specifically include records of treatment at the VA Paducah, Kentucky Community Based Outpatient Clinic. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. In such case, notice must be provided to the appellant and his representative. The appellant should be informed that he can also provide alternative forms of evidence.  

2. After completing the above action, and any other necessary development, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


